 


109 HR 3441 IH: Expecting Parents Relief Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3441 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Garrett of New Jersey (for himself, Mr. Paul, Mr. Hostettler, Mr. Bachus, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to apply the child tax credit with respect to a taxable year to a child born within 9 months after the close of the taxable year and to a child who is stillborn or dies in utero during the taxable year. 
 
 
1.Short titleThis Act may be cited as the Expecting Parents Relief Act of 2005.  
2.Extension of child tax credit 
(a)In generalSubsection (c) of section 24 of the Internal Revenue Code of 1986 (relating to the child tax credit) is amended by adding at the end the following new paragraphs: 
 
(3)Child born within 9 months after close of taxable yearA child born within 9 months after the close of the taxable year shall be treated as a qualifying child for such taxable year. A credit allowable under this section with respect to any child described in the preceding sentence shall be allowed for the taxable year in which the child is born. 
(4)Child who is stillborn or dies in uteroA child who is stillborn or dies in utero, whose death was not the result of a medical procedure, the ingestion of a drug, or other action intended by the child’s mother to result in the abortion of the child, shall be treated as a qualifying child for the taxable year in which the child dies.. 
(b)Effective dateThe amendment made in subsection (a) shall apply with respect to children who are born, stillborn, or die in utero in taxable years ending after the date of the enactment of this Act.  
 
